Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 10/05/2020. 
Claim 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. US 10795670 B2.  

Claims in Current Application
Claims in Patent No. US 10795670 B2
1. A method comprising:
providing, to a first client device, a presentation of a first instance of source code;




receiving, by a server device from the first client device, a selection of a first presentation type from a plurality of presentation types comprising the first presentation type and a second presentation type, wherein the first presentation type specifies first access privileges to first source code changes made by a first user associated with the first client device to the first instance of the source code, wherein the second presentation type specifies second access privileges that are different from the first access privileges of the first presentation type; and









providing, to a second client device, 


a presentation of a second instance of the source code with the first source code changes in accordance with the first presentation type.

1. A method comprising:
transmitting, by a server device, a first copy of a committed version of source code to a first client device and a second copy of the committed version of the source code to a second client device for real-time collaborative editing of the source code on a source control platform;
receiving, from the first client device, a selection of a first presentation type from a plurality of presentation types, wherein each of the plurality of presentation types specify, for one or more other users of the source control platform, corresponding access privileges to source code changes made by a first user associated with the first client device to the first copy of the committed version of the source code, wherein the first presentation type specifies first access privileges to the source code changes and a second presentation type specifies second access privileges to the source code changes, wherein the second access privileges of the second presentation type are different from the first access privileges of the first presentation type;
receiving, from the first client device, first source code changes to a part of the source code of the first copy of the committed version;

transmitting, to the second client device, the first source code changes and instructions for real-time presentation of the first source code changes with the second copy of the committed version at the second client device in accordance with the first presentation type; and
storing the first source code changes in a first record of changes that is associated with the first user of the first client device.

 
2. The method of claim 1, wherein the presentation of the first instance of the source code to the first client device and the presentation of the second instance of the source code to the second client device are provided in a real-time collaborative editing environment for real-time collaborative editing of the source code.


transmitting, by a server device, a first copy of a committed version of source code to a first client device and a second copy of the committed version of the source code to a second client for real-time collaborative editing of the source code on a source control platform;

3. The method of claim 1 further comprising:
receiving, from the first client device, the first source code changes to the first instance of the source code;
wherein providing the presentation of the second instance of the source code with the first source code changes comprises providing, to the second client device, one or more commands for real-time presentation of the first source code changes with the second instance of the source code.


2. The method of claim 1 further comprising:
receiving, from the first client device, a commit request that identifies at least some source code changes in the first record of changes and requests that the identified source code changes of the first record of changes be committed to the committed version of the source code 
stored at a repository of the source control platform;
responsive to receiving the commit request, committing the identified source code changes of the first record of changes to the committed version of the source code stored at the repository to generate a new committed version of the source code; and
transmitting a first copy of the new committed version of the source code to the first client device and a second copy of the new committed version of the source code to the second client device for the real-time collaborative editing of the source code.

4. The method of claim 1, further comprising:
storing the first source code changes in a first record of changes that is associated with the first user of the first client device;
receiving, from the first client device, a commit request that identifies at least a portion of source code changes in the first record of changes and indicates that the identified portion of the source code changes of the first record of changes be committed to the source code stored at a repository of a source control platform;
responsive to receiving the commit request, committing the identified portion of the source code changes of the first record of changes to the source code stored at the repository to obtain new source code; and
transmitting a first copy of the new source code to the first client device and a second copy of the new source code to the second client device.

2. The method of claim 1 further comprising:
receiving, from the first client device, a commit request that identifies at least some source code changes in the first record of changes and requests that the identified source code changes of the first record of changes be committed to the committed version of the source code stored at a repository of the source control platform;
responsive to receiving the commit request, committing the identified source code changes of the first record of changes to the committed version of the source code stored at the repository to generate a new committed version of the source code; and
transmitting a first copy of the new committed version of the source code to the first client device and a second copy of the new committed version of the source code to the second client device for the real-time collaborative editing of the source code.
5. The method of claim 1, further comprising:
receiving, from the first client device, a selection of a first publication type from a plurality of publication types comprising the first publication type and a second publication type, wherein the execution privileges to the first source code changes made by the first user to the first instance of the source code, wherein the second publication type specifies second execution privileges that are different from the first execution privileges of the first publication type; and
transmitting one or more commands corresponding to the first execution privileges to the second client device, wherein the first execution privileges are associated with propagation of the first source code changes to the second instance of the source code and allow the second instance of the source code comprising the first source code changes to be prepared for execution at the second client device.

claim 1 further comprising:
receiving, from the first client device, a selection of a second publication type from a plurality of publication types, wherein the plurality of publication types specify, for the one or more execution privileges to the source code changes made by the first user to the first copy of the committed version of the source code; and
responsive to receiving the selection of the second publication type, transmitting second instructions for the execution privileges to the second client device that prevent the second client device from propagating the first source code changes to the second copy of the committed version at the second client device, wherein the second instructions for the execution privileges cause the first source code changes to be prohibited from propagating to the second copy to prevent the first source code changes to be prepared for execution with the second copy of the committed version at the second client device.

6. The method of claim 1, wherein providing, to the second client device, the presentation of the second instance of the source code with the first source code changes in accordance with the first presentation type causes the second client device to display a visual indication of a portion of the source code of the second instance of the source code that includes the first source code changes without displaying content of the first source code changes.


5. The method of claim 1, wherein transmitting of the instructions for the real-time presentation of the first source code changes with the second copy of the committed version at the second client device in accordance with the first presentation type causes the second client device to display a visual indication of a portion of the source code of the second copy of the committed version that includes the first source code changes without displaying content of the first source code changes.

7. The method of claim 1, wherein providing, to the second client device, the presentation of the second instance of the source code with the first source code changes in accordance with the first presentation type causes the second client device to display content of the first source code changes in the second instance of the source code and prohibits a second user of the second client device from editing a portion of the second instance of the source code that includes the first source code changes.




7. The method of claim 1, wherein transmitting of the instructions for the real-time presentation of the first source code changes with the second copy of the committed version at the second client device in accordance with the first presentation type causes the second client device to display content of the first source code changes in a portion of the second copy of the committed version in real-time and prohibits a second user of the second client device from editing the portion of the second copy of the committed version that includes the first source code changes.
8. The method of claim 1, wherein providing, to the second client device, the presentation of the second instance of the source code with the first source code changes in accordance with the first presentation type causes the second client device to display content of the first source code changes in real-time and allows a second user of the second client device to edit a portion of the second instance of the source code that includes the first source code changes.

claim 1, wherein the transmitting of the instructions for the real-time presentation of the first source code changes with the second copy of the committed version at the second client device in accordance with the first presentation type causes the second client device to display content of the first source code changes in real-time and to allow a second user of the second client device to edit a portion of the second copy of the committed version that includes the first source code changes.
9. The method of claim 1, further comprising:
determining additional source code that is related to the first source code changes, wherein a portion of the source code comprises the first source code changes and the additional source code, wherein the providing of the presentation of the second instance of the source code with the first source code changes identifies the portion of the source code.
9. The method of claim 1, further comprising:
determining a location of additional source code that is related to the first source code changes in the part of the source code of the first copy of the committed version, wherein a portion of the source code comprises the part of the source code receiving the first source code changes and the additional source code, wherein the instructions for the real-time presentation of the first source code changes with the second copy of the committed version at the second client device identify the portion of the source code.



Current claims 1-9 are directed to a method for providing and receiving with relating to first client device and second client device the presentation types of source code instances, while claims 1-9 in the US Patent are directed to a similar method with commit copy of versions. The limitations recited in the method of the current Claims perform correspondingly the steps in the claims of The US Patent. 
Although the claims at issue are not identical, they are not patentable distinct from each other as seen in the table above. 
Current claims 10-14 are directed to a method and with claims 10-16 in the US Patent;
And Current claims 15-20 are directed to a non-transitory computer-readable storage medium and with Claims 17-20 in the US Patent. With establish with the same table as above, and although the claims at issue are not identical, they are not patentable distinct from each other with the similar rationales addressed above in the current claims 1-9 and claims 1-9 in the US Patent.

Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to extend the invention with claiming to source code instances as for corresponding to commit copy versions of the Claims in the US Patent for extending categories of patent eligible subject matter.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman, “Software Development with Real-Time Collaborative Editing”, 2012, Department of Electrical Engineering and Computer Science, MIT, 133 pages.
As per Claim 1: Goldman discloses, 
1. A method comprising:
providing, to a first client device, a presentation of a first instance of source code;
(In Sec. 1.1 Collabode: A Web IDE : A Web-based IDE, where Users/programmers at their own computers “client device”, working the same project by using Web IDE at a URL address of “Collabode server”.
See Chapter 3, p. 29, “programmers use a standard web browser to connect to a Collabode server that hosts their projects” : each programmer with his/her computer device reads on ‘a first client device’, and each programmer works on their projects that reads on ‘first instance of source code’, and see sec. 3.3.1, start from p. 34, From One to Many, with “Master copy”, “view copy”, “Working copy”, read on ‘a presentation of an instance of source code’)

receiving, by a server device from the first client device, a selection of a first presentation type 
from a plurality of presentation types comprising the first presentation type and a second presentation type, 
(See Figure 3-3, p. 36, for example, Bob receives his own Working copy (c) corresponding to String b(), read on ‘a first presentation type’, as selected from view copy (a) with string (a), indicated as Alice Working copy in which Bob does not have a right to access.  The view copy (a) reads on “a second presentation type”. With Bob, copies of (a) and (b) read on ‘a second presentation type’ – The term “receiving… by a server device”, is known as user interact with webpage for service, in this case is of Web IDE)

wherein the first presentation type specifies first access privileges to first source code changes made by a first user associated with the first client device to the first instance of the source code (Figure 3-3, with (a) it is view mode only, with (c) as a first presentation type, working copy of Bob, with error 3, reads on Bob “first access privilege” to the source code String (b) that Bob has to modify), wherein the second presentation type specifies second access privileges that are different from the first access privileges of the first presentation type 
(Figure 3-3, with (b) corresponding to view copy with String (a) read on “second presentation type” that has access privilege on Alice, different from Bob); and 
providing, to a second client device, a presentation of a second instance of the source code with the first source code changes in accordance with the first presentation type.
(See Figure 3-5, p. 39, after Bob provided his change “return “Bob”;” from missing syntax “Bo”, Alice is provided with working copy (b), that has second instance of the source code with Bob’s code “String (b) {Return “Bob”;} had already changed)
 

As per Claim 2: Regarding,
2. The method of claim 1, wherein the presentation of the first instance of the source code to the first client device and the presentation of the second instance of the source code to the second client device are provided in a real-time collaborative editing environment for real-time collaborative editing of the source code.
(See, p. 3, Abstract)

As per Claim 3: Regarding,
3. The method of claim 1 further comprising:
receiving, from the first client device, the first source code changes to the first instance of the source code;
(Figure 3-3, or 3-5, with Bob’s source code String b() )
wherein providing the presentation of the second instance of the source code with the first source code changes comprises providing, to the second client device, one or more commands for real-time presentation of the first source code changes with the second instance of the source code.
(See sec. 3.3.8 User Interface, start ay p. 45, the commands are such as run, debug “Then, even though one of Bob’s changes still has errors, this does not affect either programmer’s ability to run the project and debug their code (Figure 3-9)” – These run and debug are interpreted as command in light of the specification.)

As per Claim 4: Regarding,
4. The method of claim 1, further comprising:
storing the first source code changes in a first record of changes that is associated with the first user of the first client device;
(Refer to Bob, working copy with changed, as in Figures 3-3, 3-5). 
receiving, from the first client device, a commit request that identifies at least a portion of source code changes in the first record of changes and indicates that the identified portion of the source code changes of the first record of changes be committed to the source code stored at a repository of a source control platform;
(Refer to View copy, as marking as request for Bob working change in Working copy, and Bob change missing “b” in Bo with Bob, as in Figures 3-3, 3-5, and see it in online, therefore Bob Work is saved in IDE Collabode platform, which is an online IDE (See Chapter 8)). 

responsive to receiving the commit request, committing the identified portion of the source code changes of the first record of changes to the source code stored at the repository to obtain new source code; and
(as in Figures 3-3, 3-5, refer to Bob committed his work on the Change indicated as in the View copy)
transmitting a first copy of the new source code to the first client device and a second copy of the new source code to the second client device.
(See Figure 3-5, and Figure 3-8, in p. 46, the change of Bob immediately integrated as new source code in the IDE platform, and Both Alice and Bob are viewing the new source code that 

As per Claim 5: Regarding,
5. The method of claim 1, further comprising:
receiving, from the first client device, a selection of a first publication type from a plurality of publication types comprising the first publication type and a second publication type, wherein the first publication type specifies first execution privileges to the first source code changes made by the first user to the first instance of the source code, wherein the second publication type specifies second execution privileges that are different from the first execution privileges of the first publication type; and
(See Figures 3-3, 3-5, 3-6, and 3-8)  
transmitting one or more commands corresponding to the first execution privileges to the second client device, wherein the first execution privileges are associated with propagation of the first source code changes to the second instance of the source code and allow the second instance of the source code comprising the first source code changes to be prepared for execution at the second client device.
(See Figures 3-3, 3-5, 3-6, and 3-8. With regard to this claim recitation, “transmitting one or more command”, there is not description of this limitation in the specification, rather in [0062], the instructions for the execution privilege. Thus Figure 3-3, Figures 3-5, 3-6, and 3-8, meet the transmission execution privileges based on the change indication between Bob and Alice, or among programmers in the real-time collaborative editing.)

As per Claim 6: Regarding,
6. The method of claim 1, wherein providing, to the second client device, the presentation of the second instance of the source code with the first source code changes 
(Figure 3-8, copy (b) second instance as “Alic|” with “Contributors|s:” changed by Bob)
in accordance with the first presentation type causes the second client device to display a visual indication of a portion of the source code of the second instance of the source code that includes the first source code changes without displaying content of the first source code changes.
(See Figures 3-8 and 3-9, in Figure 3-8, copy (b) is of second client device Alice, includes the first source code change of Bob “Contributors|s:” changed by Bob, and also with Alice (b), in according to the Figure 3-9, an indication of Bob’s change “Contributors:” [or “Alice:”] without the source code).

As per Claim 7: Regarding,
7. The method of claim 1, wherein providing, to the second client device, the presentation of the second instance of the source code with the first source code changes in accordance with the first presentation type causes the second client device to display content of the first source code changes in the second instance of the source code and prohibits a second user of the second client device from editing a portion of the second instance of the source code that includes the first source code changes.
(Figure 3-3, is a case both Alice and Bob receiving only their code required for change)
As per Claim 8: Regarding,
8. The method of claim 1, wherein providing, to the second client device, the presentation of the second instance of the source code with the first source code changes in accordance with the first presentation type causes the second client device to display content of the first source code changes in real-time and allows a second user of the second client device to edit a portion of the second instance of the source code that includes the first source code changes.
(Figure 3-5, and 3-8. After the change made in real-time, Alice can edit her code include the code had changed that made from Bob)

As per Claim 9: Regarding,
9. The method of claim 1, further comprising:
determining additional source code that is related to the first source code changes, wherein a portion of the source code comprises the first source code changes and the additional source code, wherein the providing of the presentation of the second instance of the source code with the first source code changes identifies the portion of the source code.
(In Figure 3-8, if consider Bob’s copy (c) with two or more additional source code that require for Bob to make the changes, and copy (b) of Alice shows the change with | at the end of the first code change, other code such as “Bo remains the same)

As per Claim 10: Goldman discloses, 
10. A method comprising:
receiving, by a first client device from a server device, a presentation of a first instance of source code;
(See Chapter 3, p. 29, “programmers use a standard web browser to connect to a Collabode server that hosts their projects” : each programmer with his/her computer device reads on ‘a first client device’, and each programmer works on their projects that reads on ‘first instance of source code’, and see sec. 3.3.1, start from p. 34, From One to Many, with “Master copy”, “view copy”, “Working copy”, read on ‘a presentation of an instance of source code’)

receiving first user input indicative of a selection of a first presentation type from a plurality of presentation types comprising the first presentation type and a second presentation type, 
(See Figure 3-3, p. 36, for example, Bob receives his own Working copy (c) indicated with String b(), read on ‘a first presentation type’, as user input indicative from view copy (a) with string (a), indicated as Alice Working copy in which Bob does not have a right to access.  The view copy (a) reads on “a second presentation type”. With Bob, copies of (a) and (b) read on ‘a second presentation type’)

wherein the first presentation type specifies first access privileges to first source code changes made by a first user associated with the first client device to the first instance of the source code (Figure 3-3, with (a) it is view mode only, with (c) as a first presentation type, working copy of Bob, with error 3, reads on Bob “first access privilege” to the source code String (b) that Bob has to modify) , wherein the second presentation type specifies second access privileges that are different from the first access privileges of the first presentation type (Figure 3-3, with ; and

transmitting, to the server device, the selection of the first presentation type and the first source code changes to the first instance of the source code, wherein a presentation of a second instance of the source code with the first source code changes is to be provided to a second client device in accordance with the first presentation type.
(See Figure 3-5, p. 39, after Bob provided his change “return “Bob”;” from missing syntax “Bo”, Alice is provided with working copy (b), that has second instance of the source code with Bob’s code “String (b) {Return “Bob”;} had already changed)

As per Claim 11: Regarding,
11. The method of claim 10, wherein the presentation of the first instance of the source code provided to the first client device in a real-time collaborative editing environment for real-time collaborative editing of the source code with a second client device.
(See, p. 3, Abstract)

As per Claim 12: Regarding,
12. The method of claim 10 further comprising:
generating, at the first client device a first record of changes indicative of the first source code changes, wherein the first source code changes are recorded by the server device in a second record of changes that corresponds to the first record of changes at the first client device;
(See Figures 3-5 or Figure 3-8 in p. 46, consider Bob copy (c) in according with the changes indicative of (a),  after Bob made the change, it is integrated and record as (c) in the IDE platform, i.e. the (a) copy in the server would be the same as (c) by the integration)

transmitting, to the server device, second user input indicating a commit request that identifies at least a portion of source code changes in the first record of changes and indicates that the identified portion of the source code changes of the first record of changes be committed to the source code stored at a repository of a source control platform
(See Figure 3-8, Alice, the copy (b), as Alice requests the (b), the copy (b) would provide the change indicative “Contributors|:”); and
receiving, by the first client device from the server device, a first copy of new code comprising the at least a portion of the first record of changes committed to the source code using the second record of changes.
(See Figure 3-8, assume that the copy (c) are after Alice had made the change ‘“Allice”;|’ - This is Online and Real-time Collaboration, the (a) (b) and (c) copies would be depending on who made the first and who the second)

As per Claim 13: Regarding,
13. The method of claim 10, wherein transmitting, to the server device, the selection of the first presentation type and the first source code changes to the first instance of the source code causes the second client device to display one or more of:
a visual indication of a portion of the source code of the second instance of the source code that includes the first source code changes without displaying content of the first source code changes;
(See Figure 3-9, p. 46, assume that the source code is long, or a portion of program edited and change would be appear in the console of figure 3-9. It should be understood that the reference is given with an example, and the change is made with a single word)

a graphical element that is selectable to display the content of the first source code changes; (See in Figure 3-5, the case of (c) Bob will work only with his code)

or
the content of the first source code changes in the second instance of the source code while prohibiting a second user of the second client device from editing the portion of the second instance of the source code that includes the first source code changes 
(See in Figure 3-6, the case of (b) Alice will work only her own code as a first user, and Bob view the (a) and see the symbol | while Alice is working in her code, the working of Bob shows no code to prohibit Bob as second user to edit second instance Bob, at this working time)
or while allowing the second user of the second client device to edit the portion of the second instance of the source code that includes the first source code changes.
(See in Figure 3-6, the case of (b) Alice will work only her own code as a second user, and Bob has the code “Bob” had changed, Alice will be able to edit the source code that include “Bob”. Similarly seen in Figure 3-8, for (b)).

As per Claim 14: Regarding,
14. The method of claim 10, further comprising:
determining additional source code that is related to the first source code changes, wherein a portion of the source code comprises the first source code changes and the additional source code, wherein the transmitting of the selection of the first presentation type and the first source code changes identifies the portion of the source code.
(In Figure 3-8, if consider Bob’s copy (c) with two or more additional source code that require for Bob to make the changes, and copy (b) of Alice shows the change with | at the end of the first code change, other code such as “Bo remains the same)

As per Claims 15-19: The rejection of claims has the same rationale as addressed in claims 1-5.

As per Claim 20: The rejection of claim has the same rationale as addressed in claims 10, and 13 as they are incorporated with the rationale submitted with claim 1.






Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
December 3, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191